



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Suganaqueb, 2022 ONCA 193

DATE: 20220308

DOCKET: C66301

Rouleau, Nordheimer and George
    JJ.A.

BETWEEN

Her
    Majesty the Queen

Respondent

and

Christopher Suganaqueb

Applicant/Appellant

Amy J. Ohler, for the appellant

Deborah Krick, for the respondent

Heard: In writing

On
    appeal from the sentence imposed on March 16, 2015, by Justice Robert P. Main
    of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

The appellant, a band member of the Eabametoong
    First Nation Community, pleaded guilty to the attempted murder of his cellmate
    while incarcerated at Central North Correctional Center. The appellant has an
    extensive criminal history, including many offences of violence.

[2]

The Crown sought a Dangerous Offender
    Designation. The day the Dangerous Offender hearing was scheduled to start,
    defence counsel stated that the appellant wished to consent to the Dangerous
    Offender Designation and he did not wish to challenge the imposition of an
    indeterminate sentence. Neither the Crown nor defence made submissions.

[3]

After asking the appellant a series of questions
    to ensure that he understood the consequences of his concession, the sentencing
    judge declared the appellant to be a dangerous offender. He provided very brief
    reasons for doing so. The reasons are contained in about one page of
    transcript. They indicate that the sentencing judge had reviewed the material
    and accepted the appellants consent.

[4]

The appellant now seeks a new dangerous offender
    hearing on the basis of a number of errors. The respondent has conceded that
    the sentencing judges reasons are insufficient and that a new dangerous
    offender hearing should be ordered in the circumstances.

[5]

We agree. The standard upon which sufficiency of
    reasons is to be assessed in the criminal context is whether the reasons are
    inadequate and if so whether they prevent appellate review:
R. v. Gagnon
,
    2006 SCC 17, [2006] 1 S.C.R. 621, at para 13;
R. v. Sheppard
, 2002 SCC
    26, [2002] 1 S.C.R. 869, at para. 20;
R. v. Slatter
, 2019 ONCA 807,
    452 D.L.R. (4th) 4, at paras. 107-111. The reasons must show why the trial
    judge made a certain decision:
R. v. Vuradin
, 2013 SCC 38, [2013] 2
    S.C.R. 639, at para. 15. The reasons do not reach these standards. The reasons
    provide only a conclusory statement that the appellant be declared a dangerous
    offender without providing explanation for why the criteria for the designation
    are met. They also do not explain why the test to impose an indeterminate
    sentence has been met. The sentencing judge was obliged to provide those
    explanations notwithstanding the appellants consent.

[6]

The reasons, therefore, fail to meet the
    functional requirements for judicial reasons for both the designation and the
    sentencing phases of sentencing a dangerous offender.

[7]

As a result, leave to appeal sentence is
    granted, the appeal is allowed, and a new dangerous offender hearing is
    ordered. As the sentencing judge has retired, the matter is remitted to the
    Ontario Court of Justice in Midland to assign a new sentencing judge.

Paul
    Rouleau J.A.

I.V.B.
    Nordheimer J.A.

J.
    George J.A.


